Citation Nr: 1524273	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right hand, small finger (fifth digit), condition.

2. Entitlement to service connection for a right hand, small finger (fifth digit), condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  

The Veteran testified before the Board at a May 2014 hearing, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. An August 2006 rating decision denied the Veteran's claim of service connection for injury to right hand small finger.  The Veteran did not file a Notice of Disagreement.

2. Evidence received since the August 2006 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a right hand, small finger (fifth digit), condition.

3. It is at least as likely as not that the Veteran's flexion deformity distal interphalangeal joint of the right fifth finger with evidence of old head avulsion dorsal-basal aspect of the distal phalanx and osteoarthritis of the distal interphalangeal joint was incurred in or the result of active duty service.


CONCLUSIONS OF LAW

1. The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for injury to right hand small finger is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the August 2006 rating decision in connection with Veteran's claim of entitlement to service connection for a right hand, small finger (fifth digit), condition is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. The criteria for entitlement to service connection for flexion deformity distal interphalangeal joint of the right fifth finger with evidence of old head avulsion dorsal-basal aspect of the distal phalanx and osteoarthritis of the distal interphalangeal joint have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Reopening

The Veteran claims entitlement to service connection for a right hand, small finger (fifth digit), condition.  Entitlement to service connection for injury to right hand small finger was denied by an August 2006 rating decision.  The Veteran did not file a Notice of Disagreement in regards to this rating decision.  Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence received since the August 2006 rating decision includes VA treatment records and a July 2013 VA examination report.  The Board concludes that the VA examination report is new and material evidence with respect to the issue of entitlement to service connection for right hand, small finger (fifth digit), condition.  The evidence is new as it has not previously been included in the record.  This evidence is material as it related to an unestablished fact necessary to substantiate the claims, namely evidence that it is at least as likely as not that the Veteran's right small finger condition is the result of an injury during active duty service.  Therefore, new and material evidence has been submitted with respect to the claim presently before the Board.  

II. Service Connection

Turning to the issue of entitlement to service connection, it may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

An imaging study done as part of the July 2013 VA examination reports an impression of flexion deformity distal interphalangeal joint of the fifth finger with evidence of old head avulsion dorsal-basal aspect of the distal phalanx and also osteoarthritis of the distal interphalangeal joint.  As noted by the July 2013 VA examiner, there is no direct evidence of a relationship between the Veteran's current right finger condition as the service treatment records include treatment for a right wrist condition as a result of a fight and a left hand and finger condition, but not a right finger condition or a right hand condition specific to the little finger.  Nevertheless, the VA examiner indicates that it is at least as likely as not the right finger condition was incurred in or caused by the claimed in-service injury.  

Based on the above, affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for flexion deformity distal interphalangeal joint of the right fifth finger with evidence of old head avulsion dorsal-basal aspect of the distal phalanx and osteoarthritis of the distal interphalangeal joint is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right hand, small finger (fifth digit), condition is reopened.

Service connection for flexion deformity distal interphalangeal joint of the right fifth finger with evidence of old head avulsion dorsal-basal aspect of the distal phalanx and osteoarthritis of the distal interphalangeal joint is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


